Citation Nr: 0916107	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-38 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from March 1965 to March 1968. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The claims were previously before 
the Board in September 2007, at which time they were remanded 
for additional development.  The requested development is 
complete and the claims are once again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record of current right ear hearing loss 
disability for VA purposes.

2.   The competent clinical evidence of record does not 
demonstrate that current left ear hearing loss disability is 
causally related to the Veteran's service.

3.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the Veteran's active service.



CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed (as an organic disease of 
the nervous system) to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA satisfied its duty to notify by means 
of October 2003, April 2005, and October 2007 letters from 
the agency of original jurisdiction (AOJ) to the appellant 
that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence and provided him with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal in the event 
of award of the benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and VA examination 
reports.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims. 
Additionally, the claims file contains the Veteran's 
statements in support of his claims
  
As noted above, in September 2007, the Board remanded the 
issues on appeal for, among things, retrieval of records 
pertaining to the testing of the Veteran's hearing from the 
Veteran's employer, Naval Surface Warfare Center, Crane 
Division.  In a July 2008 letter, the RO requested that the 
Veteran provide the approximate dates of his treatment and 
examination at Crane Naval Surface Warfare Center and 
complete a VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs).  
However, a February 2009 handwritten notation reflects that 
the Veteran did not respond to the July 2008 letter.  
Therefore, because the RO was not authorized to request such 
information, it was unable to contact the Veteran's employer 
and associate any pertinent treatment records with the 
Veteran's claims file.  Thus, as the RO was unable to request 
such records and the record does not demonstrate that the 
Veteran has submitted any such records, the record does not 
contain the Veteran's reported treatment records from the 
Naval Surface Warfare Center.

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss  and/or 
tinnitus, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in, or 
aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008)



Legal Analysis

1.  Bilateral Hearing Loss

A.  Right Ear

The Veteran asserts that service connection is warranted for 
right ear hearing loss.  In terms of an in-service injury or 
disease, the Veteran's entrance examination does not reflect 
that the Veteran had impaired hearing on entrance into 
service.  His March 1965 enlistment examination report 
documented the following pure tone thresholds, in decibels 
(as converted from American Standards Associates (ASA) units 
to International Standards Organization (ISO) units) for the 
right ear:



HERTZ


500
1000
2000
3000
4000
20
5
0

0

Such findings do not demonstrate right ear hearing loss.  
Normal hearing is from 0 to 20 decibels, and higher levels 
indicated some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 157 (1993).   

However, an August 1966 Report of Medical Examination 
reflects that the Veteran had the following pure tone 
thresholds, in decibels (as converted from American Standards 
Associates (ASA) units to International Standards 
Organization (ISO) units) for the right ear:



HERTZ


500
1000
2000
3000
4000
55
40
25
15
25

Such findings reflect hearing loss disability for VA 
purposes. The Board notes that for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 
Hertz is 40 decibels or greater; or when the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Nonetheless, although the Board observes that the Veteran 
indeed had right ear hearing loss disability for VA purposes 
demonstrated on one occasion in service, his February 1968 
separation examination reflects the following pure tone 
thresholds, in decibels for the right ear:



HERTZ


500
1000
2000
3000
4000
0
0
0

0

Moreover, although right ear hearing loss "disability" for 
VA purposes was demonstrated in service, the record does not 
reflect that the Veteran has current right hearing loss 
"disability" for VA purposes.  38 C.F.R. § 3.385 (2008).  
In this regard, on VA audiological evaluation in January 
2004, the reported pure tone thresholds, in decibels, were as 
follows for the right ear: 



HERTZ


500
1000
2000
3000
4000
5
10
10
30
25

The reported speech recognition score using the Maryland CNC 
Word List was 100 percent in the right ear.  

On VA audiological evaluation in February 2009, the reported 
pure tone thresholds, in decibels, were as follows for the 
right ear: 




HERTZ


500
1000
2000
3000
4000
10
10
15
30
30

The reported speech recognition score using the Maryland CNC 
Word List was 100 percent in the right ear.  

The Board notes that the findings from both the January 2004 
and February 2009 VA audiological evaluations do not 
demonstrate hearing loss "disability" for VA compensation 
purposes, per 38 C.F.R. § 3.385.  

Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the Veteran does not have 
current right ear hearing loss disability for VA purposes.  
Therefore, as the evidence of record does not demonstrate 
that the Veteran has current right ear hearing loss 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

In conclusion, although the Veteran asserts that he has 
current right ear hearing loss disability that is related to 
service, the negative evidence of record is of greater 
probative value than his statements in support of his claim.  
Therefore, as the competent evidence of record fails to 
establish that the Veteran has current right ear hearing loss 
disability for VA purposes, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for right ear hearing loss.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2008), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.



B.  Left Ear

The Veteran asserts that service connection is warranted for 
left ear hearing loss disability.  With respect to a current 
disability, the record establishes that the Veteran displayed 
left ear hearing loss "disability" for VA purposes on VA 
audiological evaluation January 2004.  The reported pure tone 
thresholds, in decibels, were as follows for the left ear: 



HERTZ


500
1000
2000
3000
4000
5
5
5
35
40

The 40 decibel puretone threshold at the 4000 Hertz level 
represents hearing loss disability for VA purposes, per 38 
C.F.R. § 3.385.  

However, the record does not demonstrate that the Veteran 
displayed left ear hearing loss disability for VA purposes on 
his most recent, February 2009 VA audiological evaluation.  
In this regard, the reported pure tone thresholds, in 
decibels, were as follows for the left ear: 



HERTZ


500
1000
2000
3000
4000
10
10
15
35
30

With respect to in-service left ear hearing loss, an August 
1966 Report of Medical Examination shows the following left 
ear pure tone thresholds, in decibels (as converted from 
American Standards Associates (ASA) units to International 
Standards Organization (ISO) units):



HERTZ


500
1000
2000
3000
4000
25
15
35
25
15

The Board notes that while such findings do not reflect 
hearing loss disability for VA purposes per 38 C.F.R. 
§ 3.385, the auditory thresholds above 20 decibels are 
considered impaired hearing.  Normal hearing is from 0 to 20 
decibels, and higher levels indicated some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  

Nevertheless, although the Board observes that the Veteran 
indeed had impaired left ear hearing on his August 1966 
audiological examination, his February 1968 separation 
examination reflects the following pure tone thresholds, in 
decibels:

500
1000
2000
3000
4000
0
0
0

0

Further, the examiner from the Veteran's February 2009 VA 
audiological evaluation indicated that the Veteran's service 
treatment records, "show that the Veteran had several 
hearing tests during active duty military service.  His 
separation physical hearing test indicates that his hearing 
did not significantly decrease in comparison with previous 
SMR hearing tests."

The Board notes that, although left ear hearing loss 
"disability" for VA purposes was not demonstrated in 
service, the Veteran can establish service connection on the 
basis of post-service evidence of a nexus between current 
hearing loss and service.  38 C.F.R. § 3.303(d); See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  Also, under 38 U.S.C.A. 
§ 1154 (a)(b)(West 2002), VA is required to consider the 
Veteran's contentions in conjunction with the circumstances 
of his service.   In this case, the Veteran contends that he 
exposed to loud noise that while working as a mechanic in the 
Army.  The Veteran's DD Form 214 reflects that his military 
occupational specialty was that of a general vehicle 
repairman.  Therefore, the Board finds that it would have 
been consistent with the circumstances of the Veteran's 
service for him to have been exposed to noise in service.  
See 38 U.S.C.A. § 1154(a). As such, the Board concedes that 
the Veteran was exposed to acoustic trauma in service.  

However, the Board observes that the record does not 
establish that any left ear hearing loss disability for VA 
purposes that the Veteran had in 2004 is etiologically 
related to his acoustic trauma or any other incident of his 
service.  Indeed, the first demonstration of left ear hearing 
loss disability for VA purposes was in 2004, almost 40 years 
after service.  In the absence of demonstration of continuity 
of symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Further, it is significant to point out that in January 2004, 
a VA examiner, after a review of the Veteran's claims file 
and an audiological evaluation, opined that it was not likely 
that the Veteran's hearing loss was related to his military 
service.  The examiner based his opinion on the fact that the 
Veteran's hearing was normal on his discharge from the Army 
in 1968 and that he only had slight hearing loss at that 
time.   Likewise, the examiner from the Veteran's February 
2009 VA audiological evaluation opined that it was less 
likely as not that the Veteran's current hearing loss is due 
to acoustic trauma in service.  In reaching this 
determination, the examiner noted that the Veteran's service 
treatment records, "show that the Veteran had several 
hearing tests during active duty military service.  His 
separation physical hearing test indicates that his hearing 
did not significantly decrease in comparison with previous 
SMR hearing tests."  The examiner further noted that the 
Veteran had been exposed to acoustic trauma in his civilian 
occupations, including working in a steel mill.

Therefore, in the absence of any clinical opinion to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a direct 
incurrence basis for left ear hearing loss disability 
demonstrated in January 2004.

In order to establish service connection on a presumptive 
basis, the Veteran's left ear hearing loss disability must 
have become manifest to a degree of 10 percent or more within 
one year from the date of termination of his period of 
service.  In this case, as discussed above, no objective 
evidence of record demonstrates that the Veteran's left ear 
hearing loss disability manifested itself to a compensable 
degree within one year of his 1968 separation from service.  
The record reflects that the first reported clinical 
diagnosis of left hearing loss "disability" for VA purposes 
was in 2004, many years after service.  Hence, the Board 
finds that evidence of record does not establish that the 
Veteran is entitled to service connection on a presumptive 
basis for left ear hearing loss disability.

In conclusion, although the Veteran asserts that his left ear 
hearing loss disability demonstrated after service is related 
to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experiences 
hearing loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in the absence 
of any documented competent medical evidence that 
demonstrates that the Veteran's left ear hearing loss 
disability in 2004 is related to noise exposure in service, 
the Board finds that his statements as to the etiology of his 
hearing loss are not credible and that the negative evidence 
of record, including the January 2004 and February 2009 VA 
opinions, is of greater probative value than the Veteran's 
statements in support of his claim.  Although the Board 
concludes that the evidence is sufficient to establish that 
the Veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish that his 
current left ear hearing loss disability in January 2004 is 
related to such incident of service.  Further, on VA 
examination in February 2009, it was noted that the Veteran 
did not have a currently-disabling hearing loss per 38 C. F. 
R. 3.385.  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2008), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for left ear hearing loss 
disability.



2.  Tinnitus

The Veteran asserts that service connection is warranted for 
tinnitus.  According to the Veteran, such tinnitus is due to 
the loud noise that he was exposed to while working as a 
mechanic in the Army.  The veteran's DD Form 214 reflects 
that his military occupational specialty was that of a 
general vehicle repairman.  Therefore, the Board finds that 
it would have been consistent with the circumstances of the 
Veteran's service for him to have been exposed to noise in 
service. See 38 U.S.C.A. § 1154(a). As such, the Board 
concedes that the Veteran was exposed to acoustic trauma in 
service.  

However, the Veteran's service treatment records are silent 
for complaints of, or treatment for, tinnitus.  The record 
establishes that the first documentation of tinnitus was many 
years after the Veteran's separation from service in a 
January 2004 VA audiological examination report.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically 
relates the Veteran's current tinnitus to his in-service 
exposure to noise.  In this regard, the Board notes that the 
examiner from the January 2004 VA examination reported that 
the Veteran's tinnitus was not related to to his military 
service.  The examiner based his opinion on the fact that the 
Veteran's hearing was normal on his discharge from the Army 
in 1968 and that he only had slight hearing loss at that 
time.  Likewise, the examiner from the Veteran's February 
2009 VA audiological examination also stated that the 
Veteran's tinnitus was less likely as not caused by, or was a 
result of exposure to acoustic trauma during his military 
service.  In reaching this determination, the examiner noted 
that:

The Veteran could not determine when the 
onset of his tinnitus occurred, and 
stated that he was unsure if he had it as 
a child and reported that he had the 
tinnitus for as long as he could 
remember, which would indicate that the 
tinnitus was not caused by acoustic 
trauma during military service.  His 
civilian occupations included working in 
a steel mill with exposure to acoustic 
trauma.  Therefore, is less likely as not 
that the Veteran's...reported tinnitus [is] 
due to acoustic trauma during military 
service.

Therefore, in the absence of any clinical evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
tinnitus on a nonpresumptive direct-incurrence basis.

In order to establish service connection on a presumptive 
basis, the Veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in 2004, which was many years 
after the Veteran's discharge from service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis.

In conclusion, although the Veteran asserts that his current 
tinnitus is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences tinnitus.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in the absence 
of any documented competent medical evidence that 
demonstrates that the Veteran's tinnitus is related to noise 
exposure in service, the Board finds that his statements as 
to the etiology of his tinnitus are not credible and that the 
negative evidence of record, including the January 2004 and 
February 2009 VA opinions, is of greater probative value than 
the Veteran's statements in support of his claim.  Although 
the Board concludes that the evidence is sufficient to 
establish that the Veteran sustained acoustic trauma in 
service, the competent evidence of record fails to establish 
that his current tinnitus is related to such incident of 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2008), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for tinnitus and the claim must 
be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


